DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 08/20/2021. Claims 1-20 are currently presented in the instant application.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Levey (U.S. Pub. No.: 2012/0019704) teaches a mobile terminal, comprising: 
a camera; a display screen; a processor coupled to the camera and the display screen; and a housing coupled to the camera and the display screen and comprising a button coupled to the processor, wherein the processor is configured to: perform detection with respect to the button when the mobile terminal is in a standby mode with a sleep mode; turn on the camera to prepare for shooting when detecting that a pressing operation of a user on the button, and control the mobile terminal to implement a default function corresponding to the button after the terminal is power on and when the pressing operation of the user on the button meets a preset condition.
Wever et al. (U.S. Pub. No.: 2012/0233571) teaches perform detection with respect to the button when the mobile terminal is in a standby mode with a locked screen; and turn on the camera to prepare for shooting and turn on the display screen 
 Nagano (U.S. Patent No.: 5,412,425) teaches the mobile terminal is provided with a setting option configured receive a selection indication at least one of whether to shoot one photo and continually shoot a preset quantity of photos when the processor turns on the camera for photo shooting.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest turn on the camera to prepare for shooting, turn on the display screen to display a preview captured by the camera, and control the mobile phone to vibrate in response to the power button being pressed twice; and control the mobile phone to implement a default function corresponding to the power button when a pressing operation on the power button is detected, in combination with other limitations, as specified in the independent claims 1, 7 and 13, and further limitations of their respective dependent claims 2-6, 8-12 and 14-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649